Citation Nr: 1216109	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1967 to February 1970.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied a claim for service connection for headaches.  

In November 2011, the Veteran testified before the undersigned at a Board Videoconference hearing.  A copy of the transcript has been reviewed and is associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

On an undated Social Security Administration (SSA) form, the Veteran stated his back disability limited his ability to work.  Some information in the file indicates SSA found the Veteran disabled based on this non-service-connected disability.  However, on an undated SSA form, he did report that he took medication for severe headaches, the issue currently on appeal.  On remand, the AMC should request SSA records and associate the records with the file.  

Although RO appears to have split up the claim for service connection for headaches into two claims (direct and secondary aggravation), it is really just one claim; a claim for a disability is one claim no matter how many theories.  See, Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has determined that a final denial on one theory is a final denial on all theories.  See also Velez v. Shinseki, 23 Vet. App. 199 (2009).  
In a January 2010 VA addendum, the examiner stated that the Veteran's current headache disability is not cause by, a result of, aggravated by or aggravated beyond its natural progression by service connection PTSD.  However, no rationale was provided regarding this opinion on secondary aggravation (the rationale in the January 2010 addendum related to the opinion that headaches were not related to military service on a direct basis).  On remand, the AMC should request the examiner provide rationale for this opinion.  A January 2011 VA PTSD examination, which addressed the nature and severity of PTSD, showed only reports of symptoms of non-service-connected chronic back pain under other medical conditions.  

Accordingly, the case is REMANDED for the following action: 

1. Request complete SSA records, including any decisions and the underlying medical records, and associate them with the file.  A negative response should be associated with the file.  Notice pursuant to 38 C.F.R. § 3.159(e) should be provided to the Veteran if the records are not obtained.   

2.  Return the claims file to the September 2009 and January 2010 VA examiner, or if necessary to a new VA examiner.  A copy of this remand must be made available to the examiner.  The examiner should give a rationale for the opinion that the current headache disability is not caused by, a result of, or aggravated beyond its natural progression by service-connected PTSD.  The opinion should be supported with facts and medical reasoning.  

3. Re-adjudicate the issues of entitlement to service connection for headaches, to include as secondary to service-connected PTSD.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

